Citation Nr: 0835350	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  08-13 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disability.

2.  Entitlement to service connection for a respiratory 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for defective vision, 
including as due to refractive error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to January 1946 and from April 1946 to February 
1948.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision by the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In May 2008, the veteran 
requested a Central Office Hearing; he withdrew the request 
in correspondence received in September 2008.  Additional 
evidence was received in September 2008; the veteran's 
representative (on behalf of the veteran) waived initial RO 
review of this evidence later in September 2008.  

For reasons that will be explained therein, the matter of 
entitlement to service connection for defective vision due to 
cataracts will be addressed in a remand that follows this 
decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for defective 
vision due to cataracts is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  A chronic disability of either ear was not manifested in 
service, and such disability is not currently shown.

2.  A respiratory disability was not manifested in service 
and such disability is not currently shown.

3.  A December 1961 Board decision affirmed an RO denial of 
service connection for defective vision, finding, in essence, 
that the veteran's defective vision was due to refractive 
error, which was not a compensable disability.

4.  Evidence received since the December 1961 Board decision 
does not tend to show that during service eye pathology 
causing defective vision was superimposed on the refractive 
error; does not relate to an unestablished fact necessary to 
substantiate a claim of service connection for defective 
vision due to refractive error; and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral ear disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).

2.  Service connection for a respiratory disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).

3.  New and material evidence has not been received, and the 
claim of service connection for defective vision due to 
refractive error may not be reopened.  38 U.S.C.A. § 5108, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

By a letter in September 2006, the veteran was informed of 
the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claims.  
Furthermore, it advised him that he needed to submit new and 
material evidence to reopen his eye condition claim.  He was 
advised that because the claim was previously denied because 
his eye condition [refractive error] was not considered a 
disability due to disease or injury in service; for evidence 
to be new and material, it would have to show otherwise.  The 
letter also provided timely notice regarding disability 
ratings and effective dates of awards.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding.  In April 2008, 
he indicated he had submitted all medical evidence in support 
of his claims and had nothing further to add.  Notably, in a 
claim to reopen, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The Board has considered whether a VA 
examination or medical opinion is necessary with respect to 
the other disabilities at issue.  Because there is no 
competent evidence of current ear or respiratory 
disabilities, the Board finds that a VA examination or 
medical opinion is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(A).  VA has met its assistance obligations.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection:

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The veteran's service treatment records (STRs) contain no 
mention of complaints of, or treatment for, ear or 
respiratory disability.  On service separation examination, 
no pertinent abnormalities were noted on clinical evaluation.  
Postservice records from 1999 to 2008 do not mention 
complaints or treatment pertaining to ear disability or a 
respiratory disability.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disabilities for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The record contains no competent evidence that the veteran 
now has a chronic respiratory disability or an ear 
disability, the disabilities for which service connection is 
sought.  Furthermore, he has not identified any treatment 
provider whose records might show such disabilities.  He was 
specifically advised that to establish service connection for 
a claimed disability, as a threshold requirement he must show 
he actually has such disability.  He has not submitted any 
competent (medical) evidence showing or suggesting that he 
currently has a chronic disability of either ear or a chronic 
respiratory disability.  Consequently, the initial threshold 
requirement for substantiating a service connection claim, 
competent (medical) evidence of a current disability, is not 
met.  Accordingly, these claims must each be denied.

New and Material evidence:

Generally, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of reopening a claim 
the credibility of newly received evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, a December 1961 Board decision affirmed a 
December 1960 rating decision that denied the veteran's claim 
of service connection for defective vision based essentially 
on findings that his visual impairment was due to refractive 
error (which is not a compensable disability) and that 
superimposed pathology due to eye injury or disease in 
service was not shown.  That Board decision is final.  See 
38 U.S.C.A. § 7104.  

The evidence of record at the time of the December 1961 Board 
decision consisted essentially of:  The veteran's STRs, which 
included pre-enlistment/re-enlistment eye evaluations that 
showed defective vision bilaterally on enlistment in 1942; a 
January 1946 service separation that also found defective 
vision; and a February 1948 service separation examination 
which found corrected vision on the right of 15/20 and 20/20 
on the left.  A statement from A.R.P., Jr. was to the effect 
that he served with the veteran and that during service the 
veteran's eyes were injured by gasoline and required 
treatment.  Dr. D.L.W. noted that the veteran felt his 
eyesight became impaired as a result of n accident in 
service; he examined the veteran and found him to have mild 
to moderate error in refraction.

Evidence received since the December 1961 Board decision 
consists essentially of 1999 to 2008 treatment reports, which 
include 2000 to 2007 records of treatment for cataracts (to 
include surgery and follow up care); as well as statements 
from the veteran and his representative.
As the claim of service connection for defective vision was 
previously denied because the veteran's defective vision was 
due to refractive error (which was not a compensable 
disability), for additional evidence received to be new and 
material, it must tend to show that the veteran's visual 
impairment in service was not due to refractive error (and 
therefore was a compensable disability) or that pathology 
causing additional visual impairment was superimposed on the 
refractive error during service,   

The treatment records and the statements received are new 
evidence to the extent that they were not previously of 
record or considered by the Board in December 1961.  However, 
they are not material evidence as they do not bear directly 
and substantially upon the matter under consideration.  They 
do not tend to show either that the veteran did not have 
refractive error in service or that eye pathology causing 
visual impairment was superimposed during service.  In fact, 
no additional evidence received since the December 1961 Board 
decision relates to the unestablished fact needed to 
substantiate a claim of service connection for defective 
vision due to refractive error.  Consequently, the additional 
evidence received does not raise a reasonable possibility of 
substantiating the claim of service connection for defective 
vision [due to refractive error], and is not material.


ORDER

Service connection for a bilateral ear disability is denied.

Service connection for a respiratory disability is denied.

The appeal to reopen a claim of service connection for 
defective vision due to refractive error is denied.





REMAND

At the time of the Board's 1961 decision, the only eye 
disability causing defective vision shown by the record was 
refractive error.  The evidence added to the record since 
December 1961 shows that the veteran now has cataracts.  The 
RO has addressed the veteran's claim of service connection 
for defective vision strictly as a claim to reopen.  The 
United States Court of Appeals for the Federal Circuit has 
held, in essence, that when the evidence shows a new 
diagnosis, the claim must be addressed as a new claim, and 
not a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 
1335 (Fed. Cir. 2008).  Because the scope of review and VA's 
duty to assist are more limited in a claim to reopen, the 
veteran is prejudiced by the RO's handling of this claim, and 
corrective action is necessary.   

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  As to the claim of service connection 
for visual impairment due to cataracts, 
the RO should send the veteran a letter 
providing him all notice mandated under 
the VCAA.  He should have opportunity to 
respond.

2.  The RO should arrange for any further 
development suggested by his response (to 
include ordering a nexus examination, if 
indicated).  

3.  The RO should then adjudicate de novo 
the claim of entitlement to service 
connection for visual impairment due to 
bilateral cataracts.  If the claim is 
denied, the RO should advise the veteran 
of his appellate rights in the matter, and 
advise the veteran that because this is a 
"new" claim, it will only be before the 
Board if he files a notice of disagreement 
with the denial (and a substantive appeal 
after a statement of the case is issued.  
If that occurs, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


